Exhibit 10.1
NOTE: CERTAIN MATERIAL HAS BEEN OMMITTED FROM THIS AGREEMENT PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2. THE LOCATIONS OF THESE
OMISSIONS ARE INDICATED THROUGHOUT THE AGREEMENT BY THE FOLLOWING MARKINGS:
[***].
XBOX 360 ACCESSORY LICENSE AGREEMENT
This Xbox 360 Accessory License Agreement (the “Agreement”) is made and entered
into as of the later of the two signature dates below (the “Effective Date”) by
and between Mad Catz, Inc. (“Company”), a Delaware corporation with its
principal place of business at 7480 Mission Valley Road, Suite 101, San Diego,
California 92108, and Microsoft Corporation, a Washington, U.S.A. corporation
with its principal place of business at One Microsoft Way, Redmond, Washington
98052 (“Microsoft”).
1. Definitions.
     1.1 “Approved Subcontractor” means a Company subcontractor that is
identified on Exhibit H and provides manufacturing services for the Licensed
Product(s).
     1.2 “Approved Vendor” means a Microsoft-approved supplier of Xbox 360 Chips
that is identified in Exhibit F.
     1.3 “Baseband Chip” means an application specific integrated circuit that
instantiates the Baseband Firmware and is made by an Approved Vendor.
     1.4 “Baseband Firmware” means the proprietary Microsoft firmware
instantiated on a silicon baseband chip and designed to allow the chip to
operate within the Xbox 360 console platform.
     1.5 “Branding Specifications” means the specifications in Exhibit B-2 for
using the Xbox 360 Logos, as such specifications may be updated or supplanted by
Microsoft from time to time.
     1.6 “Certification Specifications” means the then-current Xbox 360
accessory and interface specifications used by Microsoft or the Certification
Testing Center to verify the compatibility of Proposed Products with the Xbox
360 console.
     1.7 “Certification Testing Center” means an entity identified on Exhibit D,
as may be updated by Microsoft from time to time, to verify the compatibility of
Proposed Products with the Xbox 360 console in accordance with the Certification
Specifications.
     1.8 “Firmware” means (a) the Security Firmware, (b) the Wireless Firmware,
and (c) the Baseband Firmware, if Company licenses the Baseband Firmware as
described in Section 3.2.
     1.9 “Licensed Product” means a Proposed Product that meets the Xbox 360
Certification Specifications, has passed the Xbox 360 certification process
described in Section 6, and meets the Quality Standards and Microsoft Standards.
     1.10 “Licensed for Xbox 360 Logo” means the “Licensed for Xbox 360 Logo” as
provided by Microsoft to Company and identified in Exhibit B-1 for use on the
Product Package and related promotional materials, advertising and documentation
for Licensed Product(s) in accordance with the terms of this Agreement.
     1.11 “Microsoft Materials” means the Technical Documentation, Firmware and
Necessary Claims.
     1.12 “Microsoft Standards” means Microsoft’s restricted substances
specifications (including without limitation any lead-free product
requirements), Vendor Code of Conduct and
Microsoft Confidential

Page 1 of 28



--------------------------------------------------------------------------------



 



Microsoft’s social and environmental compliance specification as released to
Company prior to execution and delivery of this Agreement and as updated by
Microsoft from time to time.
     1.13 “Necessary Claims” means claims (a) of a patent or patent application
that Microsoft now or hereafter owns or otherwise has the right to license to
Company, without the payment of any royalty or other amounts to any unaffiliated
third party, that (b) are necessarily infringed by implementation of the
Security Feature or the Wireless Feature. For purposes of the foregoing, a claim
is a “Necessary Claim” only when it is not possible to avoid infringement,
because there is no technically reasonable, non-infringing alternative
implementation. Further, notwithstanding the foregoing, “Necessary Claims” do
not include any claims: (1) other than those set forth above, even if contained
in the same patent or patent application as Necessary Claims; (2) to any
enabling technologies that may be necessary to make or use any product (or a
portion thereof) or combination that implements the Security Feature or the
Wireless Feature (such as hardware, semiconductor manufacturing, compiler,
object-oriented, operating system, protocol, programming interface or networking
technologies); (3) covering the implementation of other published specifications
that may be referenced in the Microsoft Materials; or (4) to the extent such
claim covers any product (or portion thereof) or combination, the purpose or
function of which is not included in the Security Feature or the Wireless
Feature.
     1.14 “Product Package” means the retail package containing the Licensed
Product and other materials that are included with the Licensed Product.
     1.15 “Proposed Product” means a pre-release version of Company’s proposed
accessory device that Company submits to Microsoft or its Certification Testing
Center to verify the device’s compatibility with the Xbox 360 console in
accordance with the Certification Specifications.
     1.16 “Quality Standards” means the standards of workmanship, overall
quality, and performance generally accepted in the video game console accessory
industry.
     1.17 “Radio Device” means either (a) the application specific integrated
circuit that instantiates the Wireless Feature and is made by an Approved Vendor
(i.e. the chip known by the Microsoft internal code name “Adams”) or (b) the
module that instantiates the Wireless Feature and is made by an Approved Vendor
(i.e. the module known by the Microsoft internal code name “McAdams”).
     1.18 “Security Chip” means the application specific integrated circuit that
instantiates the Security Feature and is made by an Approved Vendor.
     1.19 “Security Feature” means Microsoft’s proprietary protocol used to
validate authentic devices on the Xbox 360 platform.
     1.20 “Security Firmware” means that proprietary Microsoft firmware that
implements the Security Feature and is instantiated on a Security Chip.
     1.21 “Technical Documentation” means the specifications, reference code and
other technical documentation listed in the attached Exhibit A or otherwise
delivered by Microsoft for Company’s use under this Agreement.
     1.22 “Term” means the term of the Agreement set forth in Section 15.1.
     1.23 “Territory” means those countries or regions identified in Exhibit E.
     1.24 “Wireless Feature” means Microsoft’s proprietary protocol used to
enable wireless communication between devices on the Xbox 360 platform.
     1.25 “Wireless Firmware” means that proprietary Microsoft firmware that
implements the Wireless Feature and is instantiated on a Radio Device.

Page 2 of 28



--------------------------------------------------------------------------------



 



     1.26 “Wireless Licensed Product” means a Licensed Product that includes the
Wireless Feature, but only if Microsoft has approved the inclusion of the
Wireless Feature in such Licensed Product during the Product Review and
Certification process described in Section 6.
     1.27 “Xbox 360 Chip(s)” means (a) the Security Chip, (b) the Radio Device,
and (c) the Baseband Chip, if Company elects to license the Baseband Firmware in
accordance with Section 3.2.
     1.28 “Xbox 360 Logos” means the Licensed for Xbox 360 Logo and the Xbox 360
Product Jewel Logo, collectively.
     1.29 “Xbox 360 Product Jewel Logo” means the stylized Xbox 360 “X” logo as
provided by Microsoft to Company and identified in Exhibit B-1 for use on
Licensed Product(s) in accordance with the terms of this Agreement.
All other initially capitalized terms will have the meanings hereinafter
assigned to them.
2. Xbox 360 Development Kit (Peripherals) License.
Prior to submitting any Proposed Product for verification, Company must sign
Microsoft’s Xbox 360 Development Kit (Peripherals) (“PXDK”) license agreement
for third party accessory manufacturers. If Company will use an Approved
Subcontractor to manufacture Licensed Products or provide development services
related to the Licensed Products, then prior to submitting any corresponding
Proposed Product, Company must require that Approved Subcontractor to sign
Microsoft’s PXDK license agreement.
3. Licenses.
     3.1 Xbox 360 Security Feature and Wireless Feature. Subject to Company
paying all applicable fees and royalties set forth in this Agreement, Microsoft,
on behalf of itself and its affiliates, grants to Company a personal,
nonexclusive, nontransferable, royalty-bearing, nonsublicensable license to:
(a) make and use a reasonable number of copies of the Technical Documentation,
but only as necessary for the development of Licensed Products that conform to
the specifications included in the Technical Documentation; (b) make derivative
works based on source code that may be supplied in the Technical Documentation
(“Derivatives”), but only for incorporation into Licensed Products;
(c) incorporate (i) object code supplied in the Technical Documentation and
(ii) Derivatives into the Licensed Product; (d) use and distribute Security
Firmware in the Territory, but only as incorporated in Security Chips made by
and purchased from Approved Vendors and included in Licensed Products; (e) use
and distribute Wireless Firmware in the Territory, but only as incorporated in
Radio Devices made by and purchased from Approved Vendors and included in
Wireless Licensed Products; and (f) only in the Territory, directly or
indirectly sell, offer for sale, import and distribute Licensed Products that
implement (i) the Security Feature alone, or (ii) the Security Feature and the
Wireless Feature, but only if the Licensed Product is a Microsoft-approved
Wireless Licensed Product. Except as specifically provided in (b), (c) and
(d) of this Section 3.1, the license grant above does not include any right to
disclose or incorporate into any product, including without limitation Licensed
any copy of, or derivative work based upon, any Technical Documentation or
Firmware.
     3.2 Baseband Firmware. Company may elect to license the Baseband Firmware
from Microsoft by notifying Microsoft in writing and paying the Baseband
Firmware Fee set forth in Exhibit C. Upon Microsoft’s receipt of the Baseband
Firmware Fee, Microsoft, on behalf of itself and its affiliates, grants to
Company a personal, nonexclusive, nontransferable, royalty-bearing,
nonsublicensable license to: use and distribute the Baseband Firmware only in
the Territory and only as incorporated in Baseband Chips made by and purchased
from Approved Vendors and included in Licensed Products. The license grant above
does not include any right to disclose or incorporate into any product,
including without limitation Licensed Products, any copy of, or derivative work
based upon, any Technical Documentation or Firmware.

Page 3 of 28



--------------------------------------------------------------------------------



 



     3.3 Xbox 360 Chip(s). The license granted in Section 3.1 includes the right
for Company to purchase Security Chips (at a minimum purchase order quantity of
25,000 units) from an Approved Vendor for use with the Licensed Products, upon
such pricing and other terms to be agreed upon between Company and the Approved
Vendor. If the Licensed Product is a Wireless Licensed Product, then the license
granted in Section 3.1 includes the right for Company to purchase Radio Devices
(at a minimum purchase order quantity of 25,000 units) from an Approved Vendor
for use with the Licensed Products, upon such pricing and other terms to be
agreed upon between Company and the Approved Vendor. If Company elects to
license the Baseband Firmware, the license granted in Section 3.2 includes the
right for Company to purchase the Baseband Chips (at a minimum purchase order
quantity of 25,000 units) from an Approved Vendor for use with the Licensed
Products, upon such pricing and other terms to be agreed upon between Company
and the Approved Vendor. Microsoft reserves the right to require additional
design or other specifications relating to the Xbox 360 Chips and/or to add or
decrease security requirements, including, without limitation, implementation of
the Security Feature without using the Security Chip.
     3.4 Restrictions.
     (a) No Reverse Engineering. Company shall not reverse engineer, decompile,
disassemble, or otherwise access the source code for any portion of the Security
Feature, Wireless Feature, or Firmware except (i) as permitted by applicable law
which cannot be waived by this subsection, or (ii) as authorized by separate
agreement by Microsoft or a Microsoft affiliate. Company shall use commercially
reasonable efforts to design Licensed Products to prevent third parties from
reverse engineering, decompiling or disassembling any portion of the Security
Feature, Wireless Feature, and/or Firmware and to prevent end users from
discovering the source code of any component of the underlying Security Feature,
Wireless Feature, and/or Firmware.
     (b) No Foundry Products. The license grants above do not include any rights
to make, use, sell, offer for sale, import or distribute Licensed Product
designed by or for a third party without substantial input from Company, and
manufactured, reproduced, sold, leased, licensed or otherwise transferred from
Company to that third party (or to customers of, or as directed by, that third
party) on essentially an exclusive basis.
     (c) Restricted Software. Company will not use any software subject to an
Excluded License to make any derivative of any Microsoft Materials or offer,
sublicense or distribute any code supplied in the Microsoft Materials or
derivative of any such code in conjunction with any software subject to an
Excluded License. “Excluded License” means any license that requires that any
(a) Microsoft Materials or component or portion thereof, (b) other software,
technology, product, service or documentation incorporating or using any
Microsoft Materials, or (c) other software, technology, product, service or
documentation combined and/or distributed with any Microsoft Materials be: (x)
disclosed or distributed in source code form; (y) licensed for the purpose of
making derivative works; or (z) redistributable at no charge.
     3.5 Reservation of Rights. All rights not expressly granted in this
Agreement are reserved. No additional rights whatsoever (including, without
limitation, any implied licenses) are granted by implication, estoppel or
otherwise. Microsoft retains ownership of all right title and interest in the
Microsoft Materials.
4. Xbox 360 Logos.
     4.1 Licensed for Xbox 360 Logo. Microsoft will provide Company with the
required Licensed for Xbox 360 Logo artwork. Upon approval of the Licensed
Product under Section 6.3 and subject to payment of the license fees and
royalties set forth in Section 5, Microsoft grants to Company a non-exclusive,
fully paid-up, non-transferable, revocable, personal license to use the Licensed
for Xbox 360 Logo during the Term only on Company’s Product Package and related
promotional materials, advertising, and documentation in connection with the
marketing, sales and distribution of the Licensed Product in the Territory,
according to the Branding Specifications and the other terms and conditions set
forth herein. Company is not authorized or licensed to include the Licensed for
Xbox 360 Logo on the

Page 4 of 28



--------------------------------------------------------------------------------



 



Licensed Product itself or on any labels affixed to the Licensed Product or as
part of any warranties made by the Company.
     4.2 Xbox 360 Product Jewel Logo. In addition to the license granted in 4.1,
Microsoft grants to Company a non-exclusive, fully paid-up, non-transferable,
revocable, personal license during the Term to place the Xbox 360 Product Jewel
Logo only on Licensed Product(s) intended for sale in the Territory, according
to the Branding Specifications and the other terms and conditions set forth
herein. Company is not authorized or licensed to include the Xbox 360 Product
Jewel Logo on any promotional materials or advertising in connection with the
marketing, sales and distribution of the Licensed Product(s), or as part of any
warranties made by the Company. The Xbox 360 Product Jewel Logo is licensed to
Company solely for placement on the Licensed Products as set forth herein.
     4.3 Logo Usage Approval.
     (a) Company Submission. Company will deliver to Microsoft the Product
Package and any other materials that use or refer to the Xbox 360 Logos or any
other Microsoft name (“Submitted Materials”). Microsoft will review the
Submitted Materials to confirm that the use of the Xbox 360 Logos in the
Submitted Materials complies with the Branding Specifications. Company must
receive Microsoft’s approval of Submitted Materials prior to any manufacture,
distribution or publication of the same. All requests for approval hereunder
will be submitted to:
Scott Loomis, Xbox Accessories Program Manager
Microsoft Corporation, One Microsoft Way, Redmond, WA 98052, USA
e-mail: xe3pp@xbox.com
     (b) Microsoft Response. Microsoft will respond to Company’s request for
approval of Submitted Materials within a commercially reasonable period of time.
Microsoft’s approval or rejection of the request from Company will be delivered
via U.S. Mail or e-mail to:

     
Company Contact:
  Simon Bell
Address:
  Mad Catz, Inc.
 
  4 West Point Row, Great Park Road
 
  Almondsbury, Bristol
 
  BS324QG
 
  United Kingdom
e-mail:
  sbell@madcatz.com

     
Company Packaging Contact:
  Johnny Schmidt
Address:
  Mad Catz, Inc.
 
  7480 Mission Valley Road, Suite 101
 
  San Diego, California 92108 USA
e-mail:
  Jschmidt@madcatz.com

If requested, Company agrees to incorporate Microsoft’s comments or edits prior
to publication, manufacture or distribution of any Submitted Materials.
     (c) Use of Approved Materials. After Microsoft has approved Submitted
Materials, Company will manufacture, assemble, publish, and distribute the
Submitted Materials only as approved by Microsoft and will make no changes to
the Submitted Materials without first obtaining Microsoft’s written approval of
such change.
     4.4 Logo Usage Requirements and Restrictions.
     (a) Branding Specifications. Company’s use of the Xbox 360 Logos will
comply with the Branding Specifications and will conform in all respects to the
Submitted Materials finally approved by Microsoft as required hereunder.

Page 5 of 28



--------------------------------------------------------------------------------



 



     (b) No Third Party Usage; No Merchandising. Company is granted no right to
permit any third party to use the Xbox 360 Logos in any manner without
Microsoft’s prior written consent and any attempt to do so will be void.
Company’s license to use the Xbox 360 Logos in association with Licensed
Products will not extend to the merchandising or sale of related or promotional
products under such Xbox 360 Logos.
     (c) No Co-Branding. Company will not use the Xbox 360 Logos in association
with any third party trademarks in a manner that might suggest co-branding or
otherwise create potential confusion as to source or sponsorship of the Licensed
Products or ownership of the Xbox 360 Logos without written consent (including
via email).
     (d) Other Prohibited Uses. Company will not use Xbox 360 Logos in
connection with any activity that (i) disparages Microsoft or its products or
services; (ii) violates or infringes any intellectual property of Microsoft; or
(iii) violates any local, state, federal, country, or international regulation
or law.
     (e) Remedy of Non-Conformance. Upon notice or other discovery of any
non-conformance with the requirements or prohibitions of this Section 4, Company
will promptly remedy such non-conformance and notify Microsoft of the
non-conformance and remedial steps taken.
     4.5 Assistance in Protecting Logos. Company will assist Microsoft in
protecting and maintaining Microsoft’s rights in the Xbox 360 Logos worldwide,
including preparation and execution of documents necessary to register the Xbox
360 Logos at Microsoft’s expense and giving immediate notice to Microsoft of
potential infringement of the Xbox 360 Logos in any country. Microsoft will have
the sole right to and in its sole discretion may commence, prosecute or defend,
and control any action concerning the Xbox 360 Logos. Company will not contest
the validity of, or by act or omission jeopardize, or take any action
inconsistent with, Microsoft’s rights or goodwill in the Xbox 360 Logos in any
country, including attempted registration of the Xbox 360 Logos or use or
attempted registration of any mark confusingly similar thereto.
     4.6 Logo Ownership. Company acknowledges Microsoft’s sole ownership of the
Xbox 360 Logos worldwide and all associated goodwill. Nothing in this Agreement
or in the performance thereof, or that might otherwise be implied by law, will
operate to grant Company any right, title, or interest in or to the Xbox 360
Logos other than as specified in the limited license granted in this Agreement.
Company’s use of the Xbox 360 Logos will inure solely to the benefit of
Microsoft. Company hereby assigns and will assign in the future to Microsoft all
rights it may acquire by operation of law or otherwise in the Xbox 360 Logos,
including all applications or registrations therefore, along with the goodwill
associated therewith.
5. Payments.
     5.1 License Fees.
     (a) Security Feature Fee. Company will pay Microsoft the fees set forth on
Exhibit C for the license of the Security Feature (the “Security Feature Fee”).
The Security Feature Fee is above and beyond the actual cost of the Security
Chip that Company (or Approved Purchasers) will purchase from the Approved
Vendor. In the event that Company purchases any Security Chips prior to the
Effective Date, Company will pay the Security Feature Fee corresponding to such
Security Chips within thirty (30) days after the Effective Date.
     (b) Wireless Feature Fee. For Wireless Licensed Products, Company will also
pay Microsoft the fees set forth on Exhibit C for the license of the Wireless
Feature (the “Wireless Feature Fee”). The Wireless Feature Fee is above and
beyond the actual cost of the Radio Device that Company (or Approved Purchasers)
will purchase from the Approved Vendor. In the event that Company purchases any
Radio Devices prior to the Effective Date, Company will pay the Wireless Feature
Fee corresponding to such Radio Devices within thirty (30) days after the
Effective Date.

Page 6 of 28



--------------------------------------------------------------------------------



 



     (c) Setup and Firmware Fees. Company will also pay Microsoft the applicable
Setup and Firmware Fees identified in Exhibit C.
     5.2 Logo Royalties.
     (a) Logo Royalties. In consideration of the Xbox 360 Logo license rights
granted Company for the Licensed Products, Company will pay to Microsoft the
Xbox 360 Logo Royalties set forth on Exhibit C. The royalty obligation is
triggered on the shipment of Licensed Product(s) to customers.
     (b) Royalty Reports and Payments. Company will make quarterly royalty
reports to Microsoft within (i) forty-five (45) days after the end of each
calendar quarter during the Term; (ii) fifteen (15) days after termination of
this Agreement in the event there is no “Sell Off Period” as referenced in
Section 15.3; or (iii) in the event there is a “Sell Off Period” as referenced
in Section 15.4, within fifteen (15) days after the end of each calendar month
during the Sell Off Period and a final report and payment within fifteen
(15) days of the end of the Sell Off Period. The royalty report will include
monthly sales information and be in a reasonable form as defined by Microsoft.
For each calendar quarter, Company will remit payment(s) in accordance with
Section 5.3 in United States Dollars at the same time as submission of the
royalty report.
     5.3 Place of Payment. Microsoft will address invoices for fee and royalty
payments owed by Company to:

     
Company Contact:
  Michael Guerrero
Address:
  Mad Catz, Inc.
 
  7480 Mission Valley Road, Suite 101
 
  San Diego, California 92108 USA
e-mail:
  mguerrero@madcatz.com

The statements required pursuant to this Section will be delivered by Company
to:

     
Reports:
  Quarterly royalty reports should be sent via email to:
 
  Microsoft Licensing, GP (MLGP)
 
  Xbox 360 Accessories Accounting Services
 
  Email: mslipubx@microsoft.com
 
  Fax: (1) 775/826-0531
 
  Fax (alternative): 1-775-826-0506

Payments will be sent via wire transfer in U. S. Dollars only to:

     
 
  Bank of America
 
  901 Main Street
 
  Dallas, TX 75202
 
  USA
 
  Wire / EFT ABA # 0260-0959-3
 
  ACH ABA # 111000012
 
  SWIFT# BOFAUS3N
 
  Microsoft Licensing, GP
 
   
 
  or such other address of account as Microsoft may specify from time to time.

     5.4 Audit. During the Term and for a period of at least three (3) years
thereafter, Company shall keep and maintain complete and accurate books and
records relating to its performance (and any of its manufacturer’s performance)
under this Agreement. Upon not less than fourteen (14) days advance written
notice from Microsoft, Company shall make such books and records available for
audit by Microsoft’s internal audit team or an independent certified public
accounting firm (together with independent technical

Page 7 of 28



--------------------------------------------------------------------------------



 



personnel if and as reasonably required for such accountant to perform the
audit) designated by Microsoft and approved by Company, which approval shall not
be unreasonably withheld. Unless otherwise agreed by Microsoft and Company, any
such audit shall be conducted during regular business hours, at Company’s
principal place of business, not more frequently than once in any period of
twelve (12) consecutive months and in a manner that does not unreasonably
interfere with Company’s normal course of business. If any audit reveals an
overpayment, then Company will receive a credit, in the amount of such
overpayment, that will be applied only against future royalties payable under
Section 5.2. If any audit reveals an underpayment, then Company will pay
Microsoft the amount of the underpayment, together with interest as provided for
in Section 5.5, within forty-five (45) days after the date of the auditor’s
report. Further, if any audit reveals an underpayment of more than five percent
(5%) of the royalties owed for the royalty periods subject to the audit, then
Company will promptly reimburse Microsoft, upon request, for all costs and
expenses reasonably incurred by Microsoft to conduct the audit.
     5.5 Delinquent Payment. Any license fee, royalty or other amount not paid
when due and otherwise in accordance with this Section 5 shall bear interest at
the rate of one percent (1%) per month or the highest rate permitted by
applicable usury law, whichever is less, calculated on a daily basis and
compounded on the first day of each calendar month, from the date due until the
date received by Microsoft in accordance with Section 5.3. This Section 5.5 does
not authorize late payments, and the payment of interest hereunder shall not be
lieu of or prejudice any other right or remedy that Microsoft may have on
account of Company’s failure to make any payment in accordance with this
Section 5.
     5.6 Taxes. Company shall be responsible for the billing, collecting and
remitting of sales, use, value added, and other comparable taxes due with
respect to the exercise of the licenses granted in this Agreement and any other
activities of Company and its subsidiaries under this Agreement (including,
without limitation, the collection of revenues). Microsoft is not liable for any
taxes (including, without limitation, any penalties or interest thereon) that
Company or any of its subsidiaries is legally obligated to pay in connection
with this Agreement, the exercise of any licenses granted in this Agreement or
any other activities of Company and its subsidiaries under this Agreement.
Company is not liable for any income taxes that Microsoft is legally obligated
to pay with respect to any amounts paid to Microsoft by Company under this
Agreement.
     All royalties and fees exclude any taxes, duties, levies, fees, excises or
tariffs imposed on any of Company’s activities in connection with this
Agreement. Company shall pay to Microsoft any applicable taxes that are owed by
Company solely as a result of entering into this Agreement and which are
permitted to be collected from Company by Microsoft under applicable law, except
to the extent that Company provides to Microsoft a valid exemption certificate
for such taxes. Company agrees to indemnify, defend and hold Microsoft harmless
from any taxes (including, without limitation, sales or use taxes paid by
Company to Microsoft) or claims, causes of action, costs (including, without
limitation, reasonable attorneys’ fees) and any other liabilities of any nature
whatsoever related to such taxes.
     If, after a determination by foreign tax authorities, any taxes are
required to be withheld on payments made by Company to Microsoft, Company may
deduct such taxes from the amount owed Microsoft and pay them to the appropriate
taxing authority; provided, however, that Company shall promptly secure and
deliver to Microsoft an official receipt for any such taxes withheld or other
documents necessary to enable Microsoft to claim a U.S. Foreign Tax Credit.
Company will make certain that any taxes withheld are minimized to the extent
possible under applicable law.
     This tax section shall govern the treatment of all taxes arising as a
result of or in connection with this Agreement notwithstanding any other section
of this Agreement.
6. Product Review and Certification.
     6.1 Review of Proposed Product. Company will identify a single contact
person for all business development activity relating to Proposed Products.
Company will submit its plans for Proposed Products to Microsoft for review
against Xbox 360 hardware and software game categories. Feedback

Page 8 of 28



--------------------------------------------------------------------------------



 



regarding the category fit of any Proposed Product may be provided by Microsoft
in its sole discretion to maintain consistent and compatible Xbox 360 accessory
products. Company’s plan for Proposed Products will be in writing, and will
include at least (to the extent applicable): (a) detailed description of the
design, technical and marketing suitability of the Proposed Product,
(b) expected suggested retail pricing of the Proposed Product, (c) whether the
Proposed Product is intended to result in a Wireless Licensed Product; and
(d) estimated annual sales volumes by world region of the Proposed Product(s)
based upon assumptions provided by Company.
     6.2 Authorization of Security Feature, Wireless Feature and Xbox 360
Chip(s). Upon Microsoft’s approval of the plan for each Proposed Product,
Company may request sample Security Chips, Radio Devices (if the Proposed
Product approved by Microsoft is intended to result in a Wireless Licensed
Product), and Baseband Chips from the applicable Approved Vendor in quantities
approved by Microsoft. Company will use the sample Xbox 360 Chips solely for
Proposed Product development and certification testing per Microsoft’s Technical
Documentation and Certification Specifications. Upon such approval, Company may
also initiate discussions with the Approved Vendor to reach agreement on supply
of the Xbox 360 Chips including price, schedule and other purchase order
requirements. Such agreement will include an authorization from Company for
Approved Vendor to release information to Microsoft about the number of Xbox 360
Chips purchased.
     6.3 Certification of Proposed Product.
     (a) Requirements for Certification. Microsoft will at all times control
requirements for Xbox 360 certification testing. Modifications to the
Certification Specifications and Branding Specifications may be implemented by
Microsoft at any time during the Term, but will not be retroactive to any
Licensed Product already certified by Microsoft or its Certification Testing
Center.
     (b) Proposed Product Submission. Company will, at its sole cost and
expense, deliver to Microsoft or Microsoft’s Certification Testing Center a
minimum of seven (7) units of the Proposed Product for certification. Company
represents and warrants that: (i) all Proposed Products units submitted are
representative of product ready for release for general distribution;
(ii) Company has adequately and extensively tested the Proposed Products using
the PXDK test equipment required by Microsoft; (iii) there are no errors in the
Proposed Products. If requested by Microsoft, Company will also provide
Microsoft or the Certification Testing Center with copies of all End User
installation and technical reference manuals for the Proposed Product, as well
as any other documentation reasonably requested by Microsoft for operating the
Proposed Product and/or conducting the certification activities.
     (c) Proposed Product Review. The Proposed Product units will be reviewed
for compliance with the Certification Specifications in effect at the time of
review. Company will be responsible for supplying any necessary documentation to
operate the Proposed Product for verification purposes and for designating a
single contact person for technical assistance. If the certification is provided
by a Certification Testing Center, Company will pay all verification fees
required by the Certification Testing Center and will execute any additional
contracts required by the Certification Testing Center. Microsoft is not liable
for any damage to the Proposed Product units while in transit to and on
Microsoft’s premises or that of the Certification Testing Center.
     (d) Testing Schedule; Reports. Company will schedule all certification
testing at least three (3) weeks in advance or shorter time as agreed to by
Microsoft or the Certification Testing Center. Certification will be performed
by Microsoft or the Certification Testing Center subject to the availability of
its resources and staff. Microsoft will report to Company on status of testing
within two weeks of Company’s submission, but nothing in this Section will
require Microsoft to complete testing within such time.
     (e) Failure to Pass Certification. If a Proposed Product fails to meet the
Certification Specifications, Microsoft or the Certification Testing Center will
provide Company with a written report indicating the reasons for such failure
but will not provide recommendations for improvements to the

Page 9 of 28



--------------------------------------------------------------------------------



 



Proposed Product. Company will promptly replace, repair, or withdraw the
Proposed Product from further certification testing. Microsoft will not refund
any advance license fees paid for a Proposed Product that does not pass
certification testing.
     (f) Additional Product Requirements. In addition to meeting the
Certification Specifications and passing the Xbox 360 certification testing, all
Proposed Products will be of a quality at least commensurate with the quality of
products distributed by Company before the Effective Date and will meet or
exceed the Quality Standards and Microsoft Standards. On an annual basis, a
Company officer will certify compliance with the Microsoft Standards in writing
in a form substantially similar to that attached in Exhibit G as updated from
time to time by notice from Microsoft. In the event Microsoft rejects the
Proposed Product for failure to comply with the Quality Standards or Microsoft
Standards, Company will correct and then resubmit the Proposed Product to
Microsoft, or withdraw the Proposed Product from any further certification
testing. Microsoft will not refund any advance license fees paid for a Proposed
Product that does not pass certification testing or meet the Quality Standards
or Microsoft Standards.
     6.4 Approval to Deliver Xbox 360 Chip(s). Upon final approval of each
Licensed Product, Microsoft will inform the applicable Approved Vendor of such
approval and authorize the Approved Vendor to sell the applicable Xbox 360 Chips
to Company for use in the Licensed Product.
     6.5 Control of Xbox 360 Chip(s). Company must provide to Microsoft a
detailed plan for secure handling, storage, and scrap of Security Chips by
Company ninety (90) days prior to their first receipt of Xbox 360 Chips. The
detailed plan must include full material handling, storage and scrap procedures
in place at all Company’s manufacturing facilities where Xbox 360 Chips are
delivered, stored, and utilized in Licensed Products. Microsoft has the right to
require additional handling, storage and scrap procedures to ensure adequate
controls of Xbox 360 Chips.
     6.6 Final Retail Product Samples. Upon final approval, Company will provide
at no cost to Microsoft twenty (20) final retail packaged Licensed Products for
use in its test and game certification laboratories. These units will be used
for compliance testing on current and future products.
     6.7 Prohibition on Unauthorized Manufacture or Distribution. Unless
otherwise approved by Microsoft in writing, in no event will Company manufacture
or distribute a Proposed Product or any other product utilizing the Security
Feature without such product being a Licensed Product under the terms of this
Agreement.
     6.8 Private Label Products. As a convenience to Company, Company may from
time to time submit to Microsoft proposals for products that Company would, if
approved by Microsoft, make for sale exclusively to a specifically identified
customer of Company for sale by such customer under its brand, trademark, and/or
logo (“Company Customer Products”). Microsoft may approve or reject such
proposals in its sole discretion. For each such proposal Microsoft approves, the
parties will set forth the details in Exhibit I and upon the execution of such
Exhibit I, the approved Company Customer Product will be deemed a Licensed
Product under this Agreement. Company agrees that, regardless of any agreement
or arrangement between Company and any Company customer, or between Microsoft
and any Company customer, Company remains fully responsible to Microsoft for all
Company obligations under this Agreement, and Company will be responsible for,
and indemnify Microsoft against, any act or omission of any Company customer
and/or any claim in connection with any Company Customer Product.
7. No Restriction on Independent Development.
     Nothing in this Agreement will be construed as restricting Microsoft’s
ability to acquire, license, develop, manufacture or distribute for itself, or
have others acquire, license, develop, manufacture or distribute any software,
firmware, or hardware with the same or similar functionality as the Proposed
Product(s) or Licensed Product(s), or to market and distribute such other
technology and products.

Page 10 of 28



--------------------------------------------------------------------------------



 



8. Product Manufacturing.
Company is solely responsible for manufacturing, designing, testing, labeling
(including all warnings, use instructions and regulatory compliance),
warehousing, distributing, promoting, selling and if necessary recalling the
Licensed Products. Company is also responsible for ensuring that all
commercially released versions of the Licensed Products are free of defects in
material, manufacture and design, and comply with all applicable domestic and
international regulations, standards and other laws and standards governing
restricted substances, product safety and consumer protections. In no event will
Microsoft be deemed to have any such responsibilities with regard to the
Licensed Products. In particular, under any recycling, collection, recovery,
reuse, disposal and/or waste management legislation, Company agrees that it is
solely responsible for all Licensed Products as a producer and that Microsoft
has no responsibility therefor. Company hereby indemnifies Microsoft in the
event that its failure to comply with its responsibilities as a producer or any
of its acts or omissions leads to a claim or action being made against Microsoft
for Licensed Products under such legislation. Company will provide Microsoft
with the name and address of the manufacturers of the Licensed Products and the
location of their manufacturing facilities, and will provide Microsoft with no
less than thirty (30) days prior written notice in the event of any changes of
such manufacturer. Company will institute manufacturing processes and tests so
as to ensure that all units of the Licensed Products manufactured by or for
Company meet the Quality Standards and Microsoft Standards, comply with all
applicable regulations, standards and other laws and are in compliance with the
version of the Proposed Product approved by Microsoft under Section 6 of this
Agreement. Company agrees to provide Microsoft with samples of the Licensed
Product(s) from time to time for purposes of verifying that they continue to
meet the Certification Specifications and Quality Standards. Upon notice or
other discovery of any non-conformance of the Licensed Product or Product
Package with the Quality Standards, Microsoft Standards or Certification
Specifications (including receipt of any bona fide end user claims or complaints
pertaining to consumer product safety matters), Company will promptly notify
Microsoft and remedy such non-conformance in all such Licensed Product units or
Product Packages regardless of where such are in the chain of distribution, and
Company will notify Microsoft of the remedial steps taken.
9. Permission to Demonstrate.
Company hereby grants permission to Microsoft to use and display Licensed
Products at conventions, events, trade shows, press briefings, and the like, and
to use, depict, broadcast, and otherwise display the Licensed Products in
advertising and promotional material relating to Xbox 360 and related Microsoft
products and services, as Microsoft may reasonably deem appropriate.
10. Confidentiality; Press Announcements; Product Listing.
     10.1 Non-Disclosure Agreement. Microsoft and Company agree that the terms
of the Non-Disclosure Agreement (“NDA”) executed by the parties on August 31,
2000 are incorporated herein by this reference. Further, the parties agree that
all terms and conditions of this Agreement will be deemed Microsoft Confidential
Information as defined in the NDA. In the event that any independent contractor
of Company will require access to Microsoft Confidential Information for the
purposes of fulfilling Company’s obligations under this Agreement, Company will
enter into written confidentiality agreements with such independent contractors
which are at least as protective of the Microsoft Confidential Information as is
the NDA.
     10.2 Press Releases. Microsoft and Company agree that Company’s initial
press release or communication to the press and/or public regarding this
Agreement, and any subsequent press releases to be published by Company which
refer to Microsoft or Xbox 360, will be mutually agreed upon prior to Company’s
release to the public. Company’s requests for approval and Microsoft’s reply
thereto will be sent to:
Scott Loomis, Xbox Accessories Program Manager
Microsoft Corporation, One Microsoft Way, Redmond, WA 98052, USA
e-mail: xe3pp@xbox.com.

Page 11 of 28



--------------------------------------------------------------------------------



 



     10.3 Mandated Disclosure of this Agreement. Notwithstanding Sections 10.1
and 10.2, the parties acknowledge that this Agreement, or portions thereof, may
be required under applicable law to be disclosed as part of or an exhibit to
either party’s required public disclosure documents. If either party is advised
by its legal counsel that such disclosure is required, it will notify the other
in writing and the parties will jointly seek confidential treatment of this
Agreement to the maximum extent reasonably possible, in documents approved by
both parties and filed with the applicable governmental or regulatory
authorities, and/or Microsoft will prepare a redacted version of this Agreement
for such filing.
     10.4 Access to Xbox 360 Game Publishers. Microsoft agrees that Company may
work with publishers and developers of Xbox 360 platform game products, under
terms and conditions to be agreed upon by Company and such publisher/developer,
for Company’s potential creation of Proposed Products that will maximize such
publishers’/developers’ Xbox 360 game products. Nothing in this Agreement will
prohibit Company from distributing Company’s Licensed Products as a packaged set
together with any third party’s Xbox 360-compatible game products.
     10.5 Product Listing. Microsoft may, but is not obligated to, post
information regarding the Licensed Products on applicable Microsoft websites
provided that Company has not requested that Microsoft exclude the Licensed
Products from such posting.
11. End User Warranties.
Company will be solely responsible for the distribution, marketing, sales,
maintenance, and End User warranties of the Licensed Products, and for providing
technical and all other support to distributors and End Users of the Licensed
Products. Company will provide all distributors and End Users of the Licensed
Products with Company’s contact information (including without limitation
Company’s street address and telephone number, and the applicable
individual/group responsible for customer support. Such distributor and End User
support will be consistent with the then-applicable video game accessory
industry standards. Company acknowledges and agrees that Microsoft will have no
responsibilities whatsoever for any of the foregoing and that Company will be
solely responsible for any and all End User warranty claims.
12. Company Warranties to Microsoft. Company warrants and represents that:
     12.1 It has the full power and authority to enter into this Agreement.
     12.2 The Licensed Products and Product Package comply with all relevant
domestic and international regulations, standards, and other laws, including
without limitation those pertaining to environmental, restricted substances,
recycling, disposal, reuse, waste management, labor, worker safety, product
safety and consumer protections applicable to the Licensed Products and Product
Packaging, and Company expressly acknowledges that Microsoft has not undertaken
and has no duty to test, verify or otherwise ensure that the Licensed Products,
or Product Package complies with such regulations, standards, and laws.
     12.3 The Licensed Products comply with the Quality Standards, Microsoft
Standards, and the Certification Specifications and the Licensed Products,
Product Package, and all marketing materials comply with the Branding
Specifications.
     12.4 Company has and will maintain throughout the Term and for at least two
(2) years thereafter, a comprehensive general liability insurance policy with
respect to the Licensed Product(s) in an amount not less than U.S.$2,000,000.00
per occurrence. Microsoft will be a named insured on said policy and Company
will provide to Microsoft a Certificate of Insurance evidencing Microsoft’s
status as an additional insured within 30 days of execution of this Agreement
and only at Microsoft’s request a copy of said policy. Company will provide
Microsoft with thirty (30) days prior written notice in the event of any policy
cancellation or a material change in the terms or provisions of such policy.

Page 12 of 28



--------------------------------------------------------------------------------



 



     12.5 Notwithstanding anything to the contrary contained in this Agreement,
in the event Microsoft learns of a material variance in the Licensed Products’
compliance with the Quality Standards, Microsoft Standards or Certification
Specifications or Company’s warranty in Section 12.2, Microsoft may terminate
this Agreement in accordance with Section 15.2(a).
13. Microsoft Warranties to Company; Disclaimer of Warranties; Exclusion of
Damages; Limitation of Liability.
     13.1 Warranties. Microsoft warrants and represents that: (a) it has the
full power to enter into this Agreement; and (b) it has not previously and will
not grant any rights to any third party that are inconsistent with the rights
granted to Company herein.
     13.2 DISCLAIMER. EXCEPT AS EXPRESSLY STATED IN SECTION 13, MICROSOFT
PROVIDES ALL MATERIALS, LICENSES AND SERVICES HEREUNDER ON AN “AS IS” BASIS, AND
MICROSOFT DISCLAIMS ALL OTHER EXPRESS OR IMPLIED WARRANTIES UNDER THE APPLICABLE
LAWS OF ANY COUNTRY REGARDING THE MATERIALS, LICENSES AND SERVICES, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
WARRANTY OF NON-INFRINGEMENT OR WITH REGARD TO THE SCOPE, COVERAGE, VALIDITY OR
ENFORCEABILITY OF ANY NECESSARY CLAIMS OR THAT ANY NECESSARY CLAIMS OR OTHER
INTELLECTUAL PROPERTY RIGHTS APPLY WORLDWIDE. THE ENTIRE RISK AS TO THE QUALITY,
USE, OR PERFORMANCE OF ANY MATERIALS PROVIDED BY MICROSOFT HEREUNDER REMAINS
WITH COMPANY.
     13.3 EXCLUSION OF INCIDENTAL, CONSEQUENTIAL AND CERTAIN OTHER DAMAGES. To
the maximum extent permitted by applicable law, in no event will Microsoft, its
affiliates, subsidiaries, licensors or its suppliers be liable for any special,
incidental, indirect, or consequential damages whatsoever under this Agreement
(including, but not limited to, damages for loss of profits or confidential or
other information, for business interruption, for personal injury, for failure
to warn, for failure to meet any duty including of good faith or of reasonable
care, for negligence, and for any other pecuniary or other loss whatsoever) even
if Microsoft has been apprised of the likelihood of such damages.
     13.4 Limitation of Liability and Remedies. Notwithstanding any damages that
Company might incur for any reason whatsoever (including, without limitation,
all damages referenced above and all direct or general damages), the entire
liability of Microsoft, its affiliates, licensors and any of its suppliers under
any provision of this Agreement and Company’s exclusive remedy for all of the
foregoing, will be limited to the cumulative sum of all license fees and royalty
payments received by Microsoft from Company under this Agreement. The foregoing
limitations, exclusions and disclaimers will apply to the maximum extent
permitted by applicable law, even if any remedy fails its essential purpose.
14. Indemnity.
     14.1 Company’s Indemnity of Microsoft. Company will defend, indemnify and
hold harmless Microsoft and Microsoft’s affiliates and subsidiaries, and their
respective directors, officers, employees, agents, customers and distributors of
each of the foregoing from and against any and all claims, actions, demands,
legal proceedings, liabilities, damages, losses, judgment, authorized
settlements, costs and expenses, including without limitation actions by private
parties or governmental agencies and reasonable attorney’s fees, arising out of
or in connection with any actual or alleged:
     (a) claim that, if assumed to be true, would constitute a breach of a
Company warranty, representation or covenant set forth in this Agreement; and/or
     (b) claim relating to the Proposed Product(s), Licensed Product(s), Product
Package or the marketing thereof (except to the extent that Microsoft is
obligated to indemnify Company for trademark infringement claims under14.3),
including without limitation: (A) claims of actual or alleged infringement

Page 13 of 28



--------------------------------------------------------------------------------



 



by Company, a Proposed Product, a Licensed Product, and/or Product Package, of
any patent, copyright, trade secret, mask work right, trademark or other
proprietary right of any third party except to the extent that such infringement
arises from the Xbox 360 Logos, the Firmware, the Security Feature, or the
Wireless Feature; (B) claims by any third party that a Proposed Product,
Licensed Product, and/or Product Package has caused any injury or bodily harm
(including death) or has damaged real property or personal property or the
environment; (C) claims based on a violation by Company of, or failure of
Proposed Product, Licensed Product, and/or Product Package to comply with, any
applicable law or regulation; (D) claims by or on behalf of any subcontractor,
supplier, employee or agent of Company; and/or (E) claims related to Company’s
use of the Xbox 360 Logos in a manner not authorized under this Agreement.
     14.2 Indemnity Procedures. In the event Microsoft becomes aware of any such
claim, Microsoft shall: (a) reasonably promptly notify Company thereof; and
(b) provide Company with reasonable cooperation in the defense thereof. Unless
such claim or the defense thereof could give rise to criminal liability or could
have a material effect on Microsoft’s business in the jurisdiction of such
proceeding, Microsoft will not settle any such claim without Company’s consent,
which will not be unreasonably withheld. Microsoft will have the right to
approve the counsel selected by Company to defend any such claim (such approval
not to be unreasonably withheld) and will also have the right to have its own
counsel participate in the defense of any such claim at Microsoft’s own expense.
Notwithstanding the foregoing, and without prejudice to Company’s
indemnification obligations or Microsoft’s other rights hereunder, Microsoft
will be entitled (using its own counsel and without the consent of Company) to
control the defense of, and settle, any claim if Company does not, upon
Microsoft’s demand, acknowledge in writing Company’s full responsibility to
indemnify therefor.
     14.3 Microsoft’s Indemnity of Company. Microsoft will defend, indemnify and
hold Company and Company’s affiliates, directors, officers, employees,
licensees, agents and independent contractors harmless from and against any
costs, damages and fees reasonably incurred by Company, including but not
limited to fees of attorneys and other professionals, that are attributable to
any third-party claim that the Xbox 360 Logos infringe the trademark of such
third party in those countries in which Microsoft distributes the Xbox 360 video
game consoles. Company will provide Microsoft reasonably prompt notice in
writing of any such claims and provide Microsoft with reasonable information and
assistance, at Microsoft’s expense, to help Microsoft to defend such claims.
15. Term and Termination.
     15.1 Term. The term of this Agreement will commence on the Effective Date
and unless terminated earlier as provided in Section 15.2, will continue until
two (2) years after the Effective Date. Thereafter the Term will automatically
renew for successive one-year periods until the last year Microsoft distributes
the Xbox 360 version console unless either party gives written notice of its
intent not to renew no less than ninety (90) days prior to the expiration of the
initial or any subsequent renewal term.
     15.2 Termination for Cause.
     (a) By Microsoft. Upon thirty (30) days written notice to Company without
any further right to cure, Microsoft may terminate this Agreement for cause in
the event that the PXDK license between Microsoft and Company is terminated or
in the event of any breach by Company of the license provisions in Section 3 or
4. Microsoft may immediately terminate this Agreement for cause in the event of
any of the following: (i) if Company is in material breach or default of any
representation, warranty, covenant or agreement hereunder or fails to continue
to perform its obligations hereunder, which breach or default is not cured
within thirty (30) days of written notice from Microsoft; (ii) if Company
becomes insolvent, or (iii) if Company becomes the subject of any proceeding
under any bankruptcy, insolvency or liquidation law, whether domestic or foreign
and whether voluntary or involuntary, which is not resolved favorably to Company
within sixty (60) days of commencement thereof; or (iv) if Company becomes
subject to property attachment, court injunction or court order which has a
material adverse effect on its operations.

Page 14 of 28



--------------------------------------------------------------------------------



 



     (b) By Company. Company may terminate this Agreement upon thirty (30) days’
written notice to Microsoft if Microsoft becomes the subject of any proceeding
under any bankruptcy, insolvency or liquidation law, whether domestic or foreign
and whether voluntary or involuntary, which is not resolved favorably to
Microsoft within sixty (60) days of commencement thereof.
     15.3 Effect of Termination; Sell-off Rights. In the event of any
termination of this Agreement and subject to any Sell-off Period, Company will
immediately (a) cease manufacture and distribution of the Licensed Product
(b) cease all use of the Xbox 360 Logos and Microsoft Materials, (c) cancel all
purchase orders for Xbox 360 Chips, (d) destroy all tooling that contains Xbox
360 Logos, (e) dispose of Product Packages at Company’s expense as directed by
Microsoft in its sole discretion, and (f) return all unused Xbox 360 Chips.
Notwithstanding the foregoing, upon the expiration or termination of this
Agreement pursuant to a notice of non-renewal under Section 15.1 or under
Section 15.2 above, or in the event this Agreement is terminated by Company
under Section 15.2(b), Company will have the right to continue to sell or
otherwise dispose of Licensed Product which is in Company’s inventory on the
date of such termination or expiration, such right to continue for six
(6) months after such expiration or termination (the “Sell-off Period”),
provided that Company will not manufacture amounts of Licensed Product in
anticipation of such termination or expiration which is in excess of orders
expected to be received prior to the termination or expiration date. Company
will immediately destroy any inventory units of Licensed Product remaining after
the Sell-off Period, unless the parties agree otherwise in writing. Any and all
sales or other dispositions of the Licensed Product made under the provisions of
this Section 15.3, including such during any Sell-Off Period, will be subject to
all of the provisions of this Agreement. Sales by Company to end users and
distributors prior to any termination or expiration of this Agreement will not
be abridged or diminished by any expiration or termination of this Agreement.
     15.4 Return of Materials. Upon the expiration or termination of this
Agreement, each party will promptly return to the other all Confidential
Information and other materials of the other that were held by each under the
terms of this Agreement.
     15.5 Survival. The provisions of Sections 1, 4.6, 5.3, 7, 8, 10, 11, 12,
13, 14, 15.5, and 16 will survive any termination or expiration of this
Agreement.
16. Miscellaneous.
     16.1 Governing Law; Attorneys’ Fees.
     (a) Governing Law. This Agreement will be construed and controlled by the
laws of the State of Washington, and Company further consents to jurisdiction by
the state and federal courts sitting in the State of Washington. The parties
agree that the U. N. Convention on Contracts for the International Sale of Goods
does not apply to this Agreement. Process may be served on either party by U.S.
Mail, postage prepaid, certified or registered, return receipt requested, or by
such other method as is authorized by the Washington Long Arm Statute. This
Section 16 does not prevent Microsoft from seeking injunctive relief with
respect to a violation of intellectual property rights or confidentiality
obligations in any appropriate jurisdiction.
     (b) Attorneys’ Fees. If either Microsoft or Company employs attorneys to
enforce any rights arising out of or relating to this Agreement, the prevailing
party will be entitled to recover reasonable attorneys’ fees.
     16.2 Notices and Requests. All notices and requests in connection with this
Agreement will be deemed given as of the day they are received either by
messenger, delivery service, or in the U.S. mail, postage prepaid, certified or
registered, return receipt requested, and addressed as follows:

Page 15 of 28



--------------------------------------------------------------------------------



 



     
Company:

  MAD CATZ, INC.
7480 Mission Valley Road, Suite 101
San Diego, California 92108 USA
Attention:
  President & CEO
 
   
Phone:
Fax:
  (619) 683-9830 x3600
(619) 683-9839
 
   
with a cc to:
Attention:
  Whitney E. Peterson
General Counsel
 
   
Microsoft:
  MICROSOFT CORPORATION
One Microsoft Way
Redmond, WA 98052-6399 USA

Attention:
  Scott Loomis
 
   
with a cc to:

  MICROSOFT CORPORATION
One Microsoft Way
Redmond, WA 98052-6399 USA
Attention:
  Law & Corporate Affairs — Xbox Hardware
 
   
Phone:
Fax:
  (425) 882-8080
(425) 936-7329

or to such other address as the party to receive the notice or request so
designates by written notice to the other.
     16.3 Assignment. Except as provided below, this Agreement, and any rights
or obligations hereunder will not be assignable by Company by contract or by
operation of law without first obtaining Microsoft’s written consent, which
consent shall not be unreasonably withheld. An assignment will be deemed to
include without limitation (a) a merger of Company with another party, whether
or not Company is the surviving entity, (b) the acquisition of more than twenty
percent (20%) of any class of Company’s voting stock by another party, or
(d) the sale or other transfer of more than fifty percent (50%) of Company’s
assets (whether in a single transaction or series of transactions) any of which
results in the assumption of management control by another corporation or its
nominees. Notwithstanding the foregoing, Company may assign this Agreement to
the following entities: Mad Catz Interactive, Inc., Mad Catz Interactive Asia
Limited, Mad Catz Europe Limited or Mad Catz Canada, provided such companies
remain affiliates of or under common ownership with Company. Subject to the
limitations of this Section 16, this Agreement will inure to the benefit of and
be binding upon the parties, their successors, administrators, heirs, and
permitted assigns. Any attempted transfer or assignment in violation of this
Section will be void; and, in the event of any such assignment or attempted
assignment by Company, Microsoft shall have the right to immediately terminate
the Agreement.
     16.4 Independent Contractors. This Agreement is intended solely as a
license agreement, and no partnership, joint venture, agency, or other form of
agreement or relationship is intended.
     16.5 Enforceability/Waiver. If any provision of this Agreement will be held
by a court of competent jurisdiction to be illegal, invalid or unenforceable,
the remaining provisions will remain in full force and effect. No waiver of any
breach of any provision of this Agreement will constitute a waiver of any other
breach of the same or any other provision hereof, and no waiver will be
effective unless made in writing and signed by an authorized representative of
the waiving party.

Page 16 of 28



--------------------------------------------------------------------------------



 



     16.6 Government Approvals. Company shall, at its own expense, obtain and
arrange for the maintenance in full force and effect of all foreign and domestic
governmental and regulatory approvals, consents, licenses, authorizations,
declarations, filings, and registrations as may be necessary or advisable for
the performance of all of the terms and conditions of the Agreement including,
but not limited to, foreign exchange approvals, import and offer agent licenses,
fair trade approvals and all approvals which may be required to realize the
purposes of the Agreement.
     16.7 Injunctive Relief. The parties agree that Company’s threatened or
actual unauthorized use of the Xbox 360 Logos or Microsoft Materials, whether in
whole or in part, will result in immediate and irreparable damage to Microsoft
for which there is no adequate remedy at law, and in such event Microsoft will
be entitled to appropriate injunctive relief, without the necessity of posting
bond or other security.
     16.8 Entire Agreement/Modification. The parties hereto acknowledge that
they have read this entire Agreement and understand it, and they agree to be
bound by all its terms and conditions. They further agree that this Agreement,
the NDA and all exhibits hereto constitute a single, integrated written contract
expressing the entire agreement between the parties with respect to the subject
matter hereof and all prior and contemporaneous communications and negotiations,
whether written or oral, have been and are merged and integrated into, and are
superseded by, this integrated written agreement. No covenants, agreements,
representations or warranties of any kind whatsoever have been made by any party
hereto, except as specifically set forth in this integrated written contract.
This Agreement will not be modified except by a written agreement of even date
herewith or subsequent hereto signed on behalf of Company and Microsoft by their
duly-authorized representatives.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the dates indicated below.

         
MICROSOFT CORPORATION
  MAD CATZ, INC.    
 
       
/s/ Todd Holmdahl
  /s/ Darren Richardson    
 
       
By (signature)
  By (signature)    
 
       
Todd Holmdahl
  Darren Richardson    
 
       
Name (print)
  Darren Richardson    
 
       
Corp VP
  President & CEO    
Title
  Title    
 
       
3/23/2009
  3/9/2009    
Date
  Date    

Page 17 of 28



--------------------------------------------------------------------------------



 



EXHIBIT A
Microsoft Materials
Technical Documentation:

  1.   Xbox 360 Controller Requirements     2.   Xbox 360 Wireless Controller
Requirements     3.   Xbox 360 Controller XUSB Specification     4.   Xbox 360
Controller Certification Requirements     5.   XNA common controller WindowsXP
driver [in object code only]     6.   Xbox 360 Controller Security Interface
Specification

Page 18 of 28



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Licensed Logos
Xbox 360 Product Jewel Logo
(XBOX 360 PRODUCT JEWEL LOGO) [a53477a5347701.gif]
Licensed for Xbox 360 Logo
(LICENSED FOR XBOX 360 LOGO) [a53477a5347702.gif]

Page 19 of 28



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Branding Specifications
[***]
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Page 20 of 28



--------------------------------------------------------------------------------



 



EXHIBIT C
Royalties and Fees
[***]
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Page 21 of 28



--------------------------------------------------------------------------------



 



EXHIBIT D
Certification Testing Centers
[To be supplied at a later date]

Page 22 of 28



--------------------------------------------------------------------------------



 



EXHIBIT E
Territory
Check all that apply:
þ     North America
þ     Japan
þ     Europe and Rest of World

Page 23 of 28



--------------------------------------------------------------------------------



 



EXHIBIT F
Approved Vendors
[to be supplied at a later date]

Page 24 of 28



--------------------------------------------------------------------------------



 



EXHIBIT G
Certificate of Compliance (CoC)
Supplier Information

     
Company Name:
  Address:
SRSM (Supplier Restricted Substance Mngr) :
  Title:
SRSM Phone:
  Email:

Reportable Substances
Use the following section to disclose all Section B substances listed in
Microsoft Specification Restricted Substances for Hardware Products (H00594). If
Section B substances are used in the product or component, specify the chemical
name, Chemical Abstracts Service (CAS) number, and where the substance is used
in the product or component.
If none of the above substances are present, specify “NOT USED” on line 1 below.
Use additional sheet if necessary.

          H00594 Section B SUBSTANCE NAME   CAS NUMBER   WHERE USED in PRODUCT
1.
       
2.
       
3.
       
4.
       
5.
       
6.
       

Product Information

      Product Names & Number:   Device (ex. Gamepad, Steering wheel):
PNs/EIPNs/SKUs:
  Time Period (maximum 12 months):
 
   
 
  From:                    To:

Does this component contain a RoHS exempt application? No: o          Yes: o
If yes:

  1.   Cite the RoHS exemption(s) being claimed. Select exemption from drop down
menu, Select exemption from drop down menu, Select exemption from drop down
menu, Select exemption from drop down menu, Select exemption from drop down menu
        Refer to Annex 1 at the end of this form for the complete list of RoHS
exemptions.     2.   Identify the homogeneous material(s) in the component(s)
containing the RoHS substance (e.g. glass, metal, alloy, ceramic, etc.):

I certify that the supplied product (see above) conforms fully to the
requirements of the Microsoft “Restricted Substances for Hardware Products
(H00594)” specification and that no banned Ozone Depleting Chemicals (per the
Montreal Protocol) are used in the manufacture of Microsoft products.
Supplier Electronic Signature

      SRSM:   Date:
 
   

Page 25 of 28



--------------------------------------------------------------------------------



 



Annex 1: Applications of lead, mercury, cadmium and hexavalent chromium exempted
from RoHS as of October 2006
The following is a list of exemptions under RoHS which MS suppliers may find
relevant. Suppliers are responsible for maintaining current information and are
encouraged to consult the full text of RoHS for other exemptions and for the
latest updates to RoHS.

1.   Mercury in compact fluorescent lamps not exceeding 5 mg per lamp.   2.  
Mercury in straight fluorescent lamps for general purposes not exceeding:—
halophosphate 10 mg; — triphosphate with normal lifetime 5 mg; — triphosphate
with long lifetime 8 mg.   3.   Mercury in straight fluorescent lamps for
special purposes.   4.   Mercury in other lamps not specifically mentioned in
this Annex.   5.   Lead in glass of cathode ray tubes, electronic components and
fluorescent tubes.   6.   a.        Lead as an alloying element in steel
containing up to 0.35 % lead by weight

  b.   Lead as an alloying element in aluminum containing up to 0.4 % lead by
weight
    c.   Lead as an alloying element copper alloys containing up to 4 % lead by
weight.

7.   a.        Lead in high melting temperature type solders (i.e. lead based
alloys containing 85 % by weight or more lead)

  b.   Lead in solders for servers, storage and storage array systems, network
infrastructure equipment for switching, signaling, transmission as well as
network management for telecommunications     c.   Lead in electronic ceramic
parts (e.g. piezoelectronic devices).

8.   Cadmium in electrical contacts and cadmium plating except for applications
banned under Directive 91/338/EEC (1) amending Directive 76/769/EEC (2) relating
to restrictions on the marketing and use of certain dangerous substances and
preparations.   9.   Hexavalent chromium as an anti-corrosion of the carbon
steel cooling system in absorption refrigerators.   10.   Not Applicable per
H00594. Deca BDE is banned in Microsoft products.   11.   Lead used in compliant
pin connector systems.   12.   Lead as a coating material for the thermal
conduction module c-ring.   13.   Lead and cadmium in optical and filter glass.
  14.   Lead in solders consisting of more than two elements for the connection
between the pins and the package of microprocessors with a lead content of more
than 80% and less than 85% by weight.   15.   Lead in solders to complete a
viable electrical connection between semiconductor die and carrier within
integrated circuit Flip Chip packages.   16.   Lead in linear incandescent lamps
with silicate coated tubes.   17.   Lead halide as radiant agent in High Density
Discharge (HID) lamps used for professional reprography applications.   18.  
Lead as activator in the fluorescent powder (1 % lead by weight or less) of
discharge lamps when used as sun tanning lamps containing phosphors such as BSP
(BaSi2O5:Pb) as well as when used as speciality lamps for diazo-printing
reprography, lithography, insect traps, photochemical and curing processes
containing phosphors such as SMS ((Sr,Ba)2MgSi2O7:Pb).   19.   Lead with
PbBiSn-Hg and PbInSn-Hg in specific compositions as main amalgam and with
PbSn-Hg as auxiliary amalgam in very compact Energy Saving Lamps (ESL).   21.  
Lead oxide in glass used for bonding front and rear substrates of flat
fluorescent lamps used for Liquid Crystal Displays (LCD).Lead and cadmium in
printing inks for the application enamels on borosilicate glass   22.   Lead in
finishes of fine pitch components other than connectors with a pitch of 0.65mm
or less with Ni Fe lead frames and lead in finishes of fine pitch components
other than connectors with a pitch of 0.65mm or less with copper lead-frames  
23.   Lead in solders for the soldering to machined through hole discoidal and
planar array ceramic multilayer capacitors   24.   Lead oxide in plasma display
panels (PDP) and surface conduction electron emitter displays (SED) used in
structural elements; notably in the front and rear glass dielectric layer, the
bus electrode, the black stripe, the address electrode, the barrier ribs, the
seal frit and frit ring as well as in print pastes   25.   Lead oxide in the
glass envelope of Black Light Blue (BLB) lamps   26.   Lead alloys as solder for
transducers used in high-powered (designated to operate for several hours at
acoustic power levels of 125dB SPL and above) loudspeakers   27.   Hexavalent
chromium in corrosive preventive coatings of unpainted metal sheetings and
fasteners used for corrosion protection and Electromagnetic Interference
Shielding in equipment falling under category three of Directive 2002/96/EC (IT
and telecommunications equipment). Exemption granted until 1 July 2007   28.  
Lead bound in crystal glass as defined in Annex I (Categories 1, 2, 3, and 4) of
Council Directive 69/493/EEC OJ L 326, 29.12.1969, p. 36. Directive as last
amended by 2003 Act of Accession

Page 26 of 28



--------------------------------------------------------------------------------



 



EXHIBIT H
Approved Subcontractors
[to be supplied at a later date]

      Subcontractor   Contact Information
 
   

Page 27 of 28



--------------------------------------------------------------------------------



 



EXHIBIT I
Company Customer Products
     This [first] Exhibit I is dated ___ ___, 200___and made part of the Xbox
360 Accessory License Agreement between Microsoft Corporation and Mad Catz, Inc.
dated ___, 2009.

                          Contact Person       Brand, Company       (Name, phone
and       Trademark Customer   Address   email)   Licensed Product   and/or Logo
                                                                       

                              MICROSOFT CORPORATION       MAD CATZ, INC.    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
  Title:               Title:        

Page 28 of 28